544 Pa. 512 (1996)
677 A.2d 1206
COMMON CAUSE OF PENNSYLVANIA,
v.
COMMONWEALTH of Pennsylvania; Thomas J. Ridge, Governor; Catherine Baker Knoll, Treasurer; and North Philadelphia Health Systems, et al.
Appeal of Commonwealth of Pennsylvania.
Appeal of Governor, Thomas J. Ridge.
Appeal of Biotechnology Foundation, Inc.
Supreme Court of Pennsylvania.
June 26, 1996.


*513 ORDER
PER CURIAM.
The order of Commonwealth Court is affirmed.
NEWMAN, J., did not participate in the consideration or decision of this case.